--------------------------------------------------------------------------------

EXHIBIT 10.1
THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into this 17th day of January, 2011, by and between SILICON VALLEY BANK
(“Bank”) and PROCERA NETWORKS, INC., a Nevada corporation (“Borrower”).
 
Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of December 10, 2009 (as the same has been amended, modified,
supplemented or restated, the “Loan Agreement”).
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement to
(i) modify the Performance to Plan financial covenant and (ii) make certain
other revisions to the Loan Agreement as more fully set forth herein.
 
D.           Although Bank is under no obligation to do so, Bank is willing to
amend certain provisions of the Loan Agreement, all on the terms and conditions
set forth in this Agreement, so long as Borrower complies with the terms,
covenants and conditions set forth in this Agreement in a timely manner.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.             Definitions.  Capitalized terms used but not defined in this
Agreement, including its preamble and recitals, shall have the meanings given to
them in the Loan Agreement.
 
2.             Amendments to Loan Agreement.
 
2.1          Section 6.7 (Financial Covenants).  Section 6.7(a) of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
(a)           Performance to Plan.  Commencing with the calendar quarter ending
December 31, 2010 and as of the last day of each calendar quarter thereafter,
Borrower’s gross revenue for such quarter, as outlined in Borrower’s business
plans delivered to Bank on August 13, 2010 and November 30, 2010, shall not be
less than the following amounts for the corresponding quarter as outlined below:
 
 
 

--------------------------------------------------------------------------------

 
 
Calendar Quarter Ending
 
Gross Revenues
 
December 31, 2010
  $ 6,290,000  
March 31, 2011
  $ 4,250,000  
June 30, 2011
  $ 5,525,000  
September 30, 2011
  $ 6,375,000  
December 31, 2011
  $ 9,350,000  



3.             Compliance Certificate.  From and after the date hereof, Exhibit
B of the Loan Agreement is replaced in its entirety with Exhibit B attached
hereto.  From and after the date hereof, all references in the Loan Agreement to
the Compliance Certificate shall be deemed to refer to Exhibit B attached
hereto.
 
4.             Limitation of Amendments.
 
4.1          The amendments set forth in Sections 2 and 3 above are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
 
4.2          This Agreement shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
5.             Representations and Warranties.  To induce Bank to enter into
this Agreement, Borrower hereby represents and warrants to Bank as follows:
 
5.1          Immediately after giving effect to this Agreement (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
5.2          Borrower has the power and authority to execute and deliver this
Agreement and to perform its obligations under the Loan Agreement, as amended by
this Agreement;
 
5.3          The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
 
2

--------------------------------------------------------------------------------

 
 
5.4          The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, have been duly authorized;
 
5.5          The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
5.6          The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
 
5.7          This Agreement has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
6.             Counterparts.  This Agreement may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
7.             Effectiveness.  This Agreement shall be deemed effective upon (a)
the due execution and delivery to Bank of this Agreement by each party hereto,
(b) Bank’s receipt of the Acknowledgment of Amendment and Reaffirmation of
Guaranty substantially in the form attached hereto as Schedule 1, duly executed
and delivered by Guarantor, and (c) payment of Bank’s legal fees and expenses in
connection with the negotiation and preparation of this Agreement.
 
[Signature page follows.]
 
 
3

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 
BANK
     
SILICON VALLEY BANK
          By: /s/ Aman Johal          Name: Aman Johal          Title:
Relationship Manager              
BORROWER
          PROCERA NETWORKS, INC.           By: /s/ Charles Constanti   Name:
Charles Constanti         Title: Chief Financial Officer  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
[logo.jpg]
 
SPECIALTY FINANCE DIVISION
Compliance Certificate
 
I, an authorized officer of Procera Networks, Inc. (“Borrower”) certify under
the Loan and Security Agreement (the “Agreement”) between Borrower and Silicon
Valley Bank (“Bank”) as follows (all capitalized terms used herein shall have
the meaning set forth in the Agreement):
 
Borrower represents and warrants for each Financed Receivable:
 
Each Financed Receivable is an Eligible Account.
 
Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;
 
The correct amount is on the Invoice Transmittal and is not disputed;
 
Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;
 
Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;
 
There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;
 
It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;
 
It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;
 
Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.
 
No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.
 
Additionally, Borrower represents and warrants as follows:
 
Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.
 
 
 

--------------------------------------------------------------------------------

 
 
Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.
 
Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as
amended.  Neither Borrower nor any of its Subsidiaries is a “holding company” or
an “affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP.  Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.
 
Borrower is in compliance with the Financial Covenant(s) set forth in
Section 6.7 of the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
     
Reporting Covenant
Required
Complies
     
Monthly financial statements with Compliance Certificate
Monthly within 30 days
Yes  No
10 Q, 10 K and 8-K
Within 5 days after filing with SEC
Yes  No
Borrowing Base Certificate A/R & A/P Agings
Monthly within 30 days
Yes  No
Operating Plan
For the 2011 fiscal year due not later November 30, 2010
Yes  No
Deferred Revenue
Monthly within 30 days
Yes  No

 
 
 

--------------------------------------------------------------------------------

 
 
INSERT ANY PERFORMANCE PRICING TESTS HERE
Net Cash > $2,000,000
No Collateral Handling Fee
Yes  No
Net Cash < $2,000,000
Collateral Handling Fee of 0.55%
Yes  No
The following Intellectual Property was registered after the Closing Date (if no
registrations, state “None”):
 

 
Financial Covenant
 
Required
 
Actual
Complies
           
Maintain on a Quarterly Basis:
         
Performance to plan gross revenues of not less than:
     
$______
Yes  No
  quarter ending December 31, 2010
  $ 6,290,000  
$______
Yes  No
  quarter ending March 31, 2011
  $ 4,250,000  
$______
Yes  No
  quarter ending June 30, 2011
  $ 5,525,000  
$______
Yes  No
  quarter ending September 30, 2011
  $ 6,375,000  
$______
Yes  No
  quarter ending December 31, 2011
  $ 9,350,000  
$______
Yes  No



 
All representations and warranties in the Agreement are true and correct in all
material respects on this date, and Borrower represents that there is no
existing Event of Default.
 
Sincerely,
 
PROCERA NETWORKS, INC.
 
____________________________________
Signature
____________________________________
Title
____________________________________
Date
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY
 
Section 1.             NETINTACT AB (Reg. No. 556596-0001), a company organized
under the laws of the Kingdom of Sweden (the “Guarantor”) hereby acknowledges
and confirms that it has reviewed and approved the terms and conditions of the
Third Amendment to Loan and Security Agreement dated as of even date herewith
(the “Amendment”).
 
Section 2.             Guarantor hereby consents to the Amendment and agrees
that the Guaranty relating to the Obligations of Borrower under the Loan
Agreement shall continue in full force and effect, shall be valid and
enforceable and shall not be impaired or otherwise affected by the execution of
the Amendment or any other document or instrument delivered in connection
herewith.
 
Section 3.              Guarantor represents and warrants that, after giving
effect to the Amendment, all representations and warranties contained in the
Guaranty are true, accurate and complete as if made the date hereof.
 

Dated as of January 17, 2011     NETINTACT AB GUARANTOR          
 
By:
/s/ Jon Linden     Name: Jon Linden     Title: CEO, Netintact AB

 
 

--------------------------------------------------------------------------------